
	

115 S1486 IS: ANCSA Barrow Sand and Gravel Access Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1486
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Barrow Gas Field Transfer Act of 1984 with respect to the Ukpeagvik Inupiat
			 Corporation sand and gravel resources, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Barrow Sand and Gravel Access Act of 2017. 2.Ukpeagvik Inupiat Corporation sand and gravel resourcesSection 3 of the Barrow Gas Field Transfer Act of 1984 (Public Law 98–366; 98 Stat. 470) is amended—
 (1)by striking Sec. 3. The Secretary and inserting the following:  3.Conveyance to Ukpeagvik Inupiat Corporation (a)In generalThe Secretary; and
 (2)by adding at the end the following:  (b)Inclusions (1)In generalSubject to paragraph (2), the conveyance to UIC under subsection (a) shall include all right, title, and interest held by the United States to sand and gravel deposits underlying the surface estate owned by UIC within and contiguous to the Barrow gas fields, in the areas depicted on the map entitled 1984 Barrow Gas Field Transfer Act and dated April 25, 2016 and more particularly described as follows:
 (A)T. 21 N. R. 16 W., secs. 7, 17-18, 19-21, and 28-29. (B)T. 21 N. R. 17 W., secs. 1-2, and 11-14.
 (C)T. 22 N., R. 18 W., secs. 4, 9, and 29-32. (D)T. 22 N. R. 19 W., secs. 25 and 36.
							(2)Requirements
 (A)Road constructionIn constructing roads to access any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall continue to mitigate negative impacts on the nesting sites of the Steller’s eider.
 (B)ExcavationIn excavating any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall not blast or use explosives during the active nesting season of the Steller’s eider..
			
